Substantial evidence supports respondent’s findings that *413petitioner altered the subject premises without having obtained respondent’s approval, and aided and abetted an unlicensed person or persons in the trafficking of alcohol (see, Matter of Pell v Board of Educ., 34 NY2d 222, 230-231), notwithstanding the different findings made by the Administrative Law Judge (see, Matter of Danzo Estate v New York State Liq. Auth., 27 NY2d 469). The penalty imposed is not shockingly disproportionate to the offense (supra, at 233-234). Concur — Sullivan, J. P., Wallach, Kupferman and Tom, JJ.